Exhibit 10.88
Execution Version



SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of February 28, 2012 (this
“Amendment”), is entered into among MEMC ELECTRONIC MATERIALS, INC., a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).
STATEMENT OF PURPOSE
The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of December 23, 2009, amended and restated as
of March 23, 2011 and amended as of September 28, 2011 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein. Subject to
the terms and conditions set forth herein, the Administrative Agent and each of
the Lenders party hereto have agreed to grant such requests of the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Capitalized Terms
Except as otherwise provided herein, all capitalized undefined terms used in
this Amendment (including, without limitation, in the introductory paragraph and
the statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Amendment).
2.Amendments


(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in proper alphabetical sequence:


“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of February 28, 2012, among the Borrower, the Guarantors party thereto,
the Administrative Agent and the Lenders party thereto.
“Second Amendment Effective Date” means the date of satisfaction, or waiver by
the Required Lenders, of each of the conditions referred to in Section 3 of the
Second Amendment.
(b)Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Applicable Rate” in its entirety and replacing it with the
following:


“Applicable Rate” means:
(a) for all periods prior to the Second Amendment Effective Date and for all
periods following the delivery of the Compliance Certificate pursuant to Section
6.02(b) for the fiscal quarter concluding on September 30, 2012 (but only if
such Compliance Certificate certifies that the Borrower was in compliance with
the covenants set forth in Section 7.11 for such fiscal quarter and that no
Default has occurred and is continuing and if such Compliance Certificate does
not so certify, the provisions of paragraph (b) of this

MEMC Electronic Materials, Inc.
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.88
Execution Version

definition shall apply), the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
Pricing Level
Consolidated Leverage Ratio
Eurocurrency Rate + and
Letters of Credit-BA
Base Rate +
Commitment Fee
1
< 1.00 to 1.00
2.50%
1.50%
0.500%
2
> 1.00 to 1.00
2.75%
1.75%
0.500%

(b) for the period commencing on the Second Amendment Effective Date and
concluding on the date on which the Compliance Certificate for the fiscal
quarter concluding on September 30, 2012 is delivered pursuant to Section
6.02(b) (but only if such Compliance Certificate certifies that the Borrower was
in compliance with the covenants set forth in Section 7.11 for such fiscal
quarter and that no Default has occurred and is continuing and if such
Compliance Certificate does not so certify, the provisions of this paragraph (b)
shall apply), the following percentages per annum, based upon the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):
Pricing Level
Consolidated Leverage Ratio
Eurocurrency Rate + and
Letters of Credit-BA
Base Rate +
Commitment Fee
1
< 1.00 to 1.00
2.75%
1.75%
0.500%
2
> 1.00 to 1.00
3.00%
2.00%
0.500%

For each of (a) and (b) above, any increase or decrease in the Applicable Rate
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 2 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered. The
Applicable Rate shall be determined based upon Pricing Level 2 from the Second
Amendment Effective Date until the application of the preceding sentence in
connection with the Compliance Certificate for the fiscal quarter ending March
31, 2012. Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
(c)Section 7.11(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“(b) Liquidity Amount. (i) Permit the Liquidity Amount, as of the end of any
fiscal quarter of the Borrower set forth below, to be less than the amount
indicated opposite such fiscal quarter for the twelve month period ending on the
last day of such fiscal quarter:
Fiscal Quarter
Minimum Liquidity Amount
March 31, 2012
$450 million
June 30, 2012
$350 million


MEMC Electronic Materials, Inc.
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.88
Execution Version



(ii) Permit the Liquidity Amount, as of the end of any fiscal quarter of the
Borrower occurring on or after September 30, 2012, to be less than the amount
indicated below opposite the applicable Consolidated EBITDA for the twelve month
period ending on the last day of such fiscal quarter:
Consolidated EBITDA
Minimum Liquidity Amount
less than $400 million
$500 million
greater than or equal to $400 million and less than $600 million
$400 million
greater than or equal to $600 million and less than $850 million
$300 million
greater than or equal to $850 million
No minimum Liquidity Amount



3.Conditions to Effectiveness
This Amendment shall be effective as of the date hereof upon satisfaction of
each of the following conditions:
(a)Executed Amendment. The Administrative Agent shall have received counterparts
of this Amendment executed by the Borrower, the Guarantors, the Required Lenders
and the Administrative Agent.


(b)Fees and Expenses. The Administrative Agent (or its applicable affiliate)
shall have received (a) an amendment fee for the account of each Lender that
consents to this Second Amendment by executing and delivering this Second
Amendment to the Administrative Agent appropriately completed on or prior to
4:30 PM EST on February 28, 2012, in an amount equal to 0.10% of the sum of such
Lender's Commitment, and, without duplication, any Committed Loans, L/C-BA
Obligations and Swing Line Loans, as applicable, under the Credit Agreement and
(b) all fees and expenses required to be paid on or before the date hereof in
connection with this Amendment in accordance with Section 10.04 of the Credit
Agreement or any other fee letter or Loan Document, including, without
limitation, the reasonable fees, charges and disbursements of Latham & Watkins
LLP, counsel for the Administrative Agent.


4.Ratification of Loan Documents
Each Loan Party acknowledges and consents to the terms set forth herein and
agrees that this Amendment does not impair, reduce or limit any of its
obligations under the Loan Documents (as amended hereby).
5.Authority/Enforceability
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
(a)Such Loan Party has the right, power and authority and has taken all
necessary action to authorize the execution, delivery and performance of this
Amendment and each of the other documents executed in connection herewith to
which it is a party in accordance with their respective terms.


(b)This Amendment and each other document executed in connection herewith has
been duly executed and delivered by such Loan Party and constitutes such Loan
Party's legal, valid and binding obligations, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.



MEMC Electronic Materials, Inc.
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.88
Execution Version

(c)No consent or approval of, registration or filing with, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect, is required in connection with the execution,
delivery or performance by such Loan Party of this Amendment.


(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of such Loan Party's, or its Subsidiaries'
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to such Loan Party or any of such Loan Party's Subsidiaries.


6.Effect of the Agreement
Except as expressly provided herein, the Credit Agreement and the other Loan
Documents shall remain unmodified and in full force and effect. Except as
expressly set forth herein, this Amendment shall not be deemed (a) to be a
waiver of, or consent to, a modification of or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, (b) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement
or the other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time, (c) to be a commitment or any other undertaking or
expression of any willingness to engage in any further discussion with the
Borrower or any other Person with respect to any waiver, amendment, modification
or any other change to the Credit Agreement or the Loan Documents or any rights
or remedies arising in favor of the Lenders or the Administrative Agent, or any
of them, under or with respect to any such documents or (d) to be a waiver of,
or consent to or a modification or amendment of, any other term or condition of
any other agreement by and among any Loan Party, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby.
7.Representations and Warranties/No Default
By their execution hereof, each Loan Party hereby certifies, represents and
warrants to the Administrative Agent and the Lenders that each of the
representations and warranties set forth in the Credit Agreement and the other
Loan Documents is true and correct in all material respects as of the date
hereof (except to the extent that (i) any such representation or warranty that
is qualified by materiality or by reference to Material Adverse Effect, in which
case such representation or warranty is true and correct in all respects as of
the date hereof or (ii) any such representation or warranty relates only to an
earlier date, in which case such representation or warranty shall remain true
and correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing.
8.Reaffirmations
Each Loan Party (a) agrees that the transactions contemplated by this Amendment
shall not limit or diminish the obligations of such Loan Party under, or release
such Loan Party from any obligations under, the Credit Agreement and each other
Loan Document to which it is a party, (b) confirms and reaffirms its obligations
under the Credit Agreement and each other Loan Document to which it is a party
and (c) agrees that the Credit Agreement and each other Loan Document to which
it is a party remain in full force and effect and are hereby ratified and
confirmed. In furtherance of the reaffirmations set forth in this Section 8, (i)
each Loan Party hereby grants to the Administrative Agent, for the ratable
benefit of the Secured Parties, and reaffirms its prior grant to the
Administrative Agent for the ratable benefit of the Secured Parties of, a
security interest in, all Collateral and all proceeds thereof as security for
the Obligations, in each case subject to any applicable terms and conditions set
forth in the Loan Document to which it is a party and (ii) each Guarantor hereby
ratifies and reaffirms its guarantees of the Obligations.

MEMC Electronic Materials, Inc.
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.88
Execution Version

9.Release of Liability. The Borrower and each Guarantor (each a “Releasing
Person”) each hereby releases, discharges and acquits, absolutely,
unconditionally, irrevocably and forever, the Administrative Agent, each Lender
and each affiliate thereof, each of the officers, directors, attorneys, agents
and employees of the Administrative Agent or any Lender or affiliate thereof,
and each of their respective heirs, representatives, successors and assigns
(each, a “Released Person”), from any and all claims, demands, debts, accounts,
contracts, torts, liabilities, actions and causes of action, whether in law or
in equity, that any Releasing Person now has or at any time had against any
Released Person, or that any Releasing Person or the successors or assigns of
any Releasing Person hereafter has or at any time had against any Released
Person, based on, arising out of or in any way related to the commitments for or
funding or use of proceeds of any extensions of credit under the Credit
Agreement or the Loan Documents or any transactions thereunder or any act,
omission or event in any manner relating thereto, including all such claims,
actions and causes of action whether accrued or not accrued and whether or not
known or suspected by any Releasing Person to exist in its favor.


10.Miscellaneous


(a)Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.


(b)Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


(c)Electronic Transmission. A facsimile, telecopy, pdf or other reproduction of
this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.




[Remainder of page intentionally blank.]

MEMC Electronic Materials, Inc.
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.88
Execution Version







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
MEMC ELECTRONIC MATERIALS, INC.,
 
By:/s/ Mark J. Murphy
Name:Mark J. Murphy
Title:Senior Vice President and Chief Financial Officer
GUARANTORS:
ENFLEX CORPORATION
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
MEMC HOLDINGS CORPORATION
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
MEMC INTERNATIONAL, INC.
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
MEMC PASADENA, INC.
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
NVT, LLC
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer


MEMC Electronic Materials, Inc.
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.88
Execution Version

 
SOLAICX
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
SUN EDISON LLC
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
SUNEDISON CANADA, LLC
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
SUNEDISON INTERNATIONAL, LLC
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer
 
FOTOWATIO RENEWABLE VENTURES, INC.
 
By:/s/ Kurt R. Bruenning
Name:Kurt R. Bruenning
Title:Treasurer




MEMC Electronic Materials, Inc.
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.88
Execution Version



Acknowledged by ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
 
By:/s/ William S. Rowe
Name:William S. Rowe
Title:Director
LENDER:
BANK OF AMERICA, N.A.
 
By:/s/ William S. Rowe
Name:William S. Rowe
Title:Director
LENDER:
PNC BANK, NATIONAL ASSOCIATION
 
By:/s/ Thomas S. Sherman
Name:Thomas S. Sherman
Title:Senior Vice President
LENDER:
U.S. BANK, NATIONAL ASSOCIATION
 
By:/s/ Kenneth R. Fieler
Name:Kenneth R. Fieler
Title:Vice President
LENDER:
FIFTH THIRD BANK
 
By:/s/ Robert M. Sander
Name:Robert M. Sander
Title:Vice President
LENDER:
HSBC BANK USA, N.A.
 
By:/s/ Andrew Bicker
Name:Andrew Bicker
Title:Vice President
LENDER:
CITIBANK, N.A.


MEMC Electronic Materials, Inc.
Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.88
Execution Version

 
By:/s/ Sean Klimchalk
Name:Sean Klimchalk
Title:Vice President
LENDER:
GOLDMAN SACHS BANK USA
 
By:/s/ Ashwin Ramakrishna
Name:Ashwin Ramakrishna
Title:Authorized Signatory
LENDER:
ASSOCIATED BANK, N.A.
 
By:/s/ Mark Weitekamp
Name:Mark Weitekamp
Title:Senior Vice President




MEMC Electronic Materials, Inc.
Second Amendment to Credit Agreement

